                      Case 3:17-cr-00175-CRB Document 395 Filed 02/20/19 Page 1 of 1




               1
                                                                               FE8 20 2019
               2
                                                                               SUSAN Y.SOONG
               3

               4

               5                           IN THE UNITED STATES DISTRICT COURT

               6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

               7

               8    UNITED STATES OF AMERICA,                     Case No. 17-cr-00175-CRB

               9                  Plaintiff,
                                                                  VERDICT FORM FOR DEFENDANT
              10             V.
                                                                  CLIFTON BURCH
              11   PETER MCKEAN, and
                   CLIFTON BURCH,
              12
                                  Defendants.
ui|
              13
  !=
-4-1

.a u          14
V)
       C4-1
        O
                      1. We, the jury in the above-entitled case, unanimously find the defendant,
O      IS     15
w 'C
2i      «                   CLIFTON BURCH:
iS S          16
c/3 ^
T3 S                        AOVLT V                                  (GUILTY/NOT GUILTY)
              17
II
= ;g          18   of the charge of Conspiracy to Defraud the United States.

              19

              20
                      2. We, the jury in the above-entitled case, unanimously find the defendant,
              21
                            CLIFTON BURCH:
              22

              23              ^0\LT7                                 (GUILTY/NOT GUILTY)
              24   of the charge of Conspiracy to Commit Mail and Wire Fraud.
              25

              26
                   Dated:
              27
                                                                   FOREPERSON
              28
